--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
[polar.jpg]
POLAR PETROLEUM CORP.
BOARD OF ADVISORS AGREEMENT


Office 9
4300 B Street
Suite 505
Anchorage
Alaska, 99503




Dear David Gross,


On behalf of Polar Petroleum Corp., a Nevada registered corporation (the
“Company”), I am delighted to be offering you a position on our Board of
Advisors, with an effective date of April 22, 2013 (the “Commencement Date”).
The title you will be assuming is the Head of Alaskan Exploration.


As a member of our board of advisors, you will be invited to be present at
Advisory Board Meetings (no less than four per annum). Whether this is in person
or by phone conference, which will be arranged on an as needed basis.


Furthermore your name and bio, outlining your past experience and suitability as
an advisor to the company will appear on the company website and future
publications in the Advisor section.  Your role as an Advisor to the company
will be subject to the company’s Board of Advisors Terms and Conditions,
attached hereto as Exhibit A, to which you agree by your signature below (the
“Terms”).


In addition, subject to the approval of the Company’s Board of Directors, you
will be granted 250,000 restricted shares of Company common stock for each year
of service, which will be issued on a quarterly basis of 62,500 for each quarter
served in arrears. Subject to your acceptance of this agreement and continued
service until terminated by either party.


In addition, subject to the approval of the Company’s Board of Directors, you
will be compensated $1000.00 per day for your services as required. All work has
to be agreed and preauthorized prior to commencement.


On behalf of the Company and its management team, I am excited about you acting
as an Advisor to the Company and look forward to having your expertise and
knowledge on side to help the future success of the company.


Sincerely



 /s/ Daniel Walker     Date: April 25, 2013   Company Signature
By: Daniel Walker
Position:  President & CEO
   

 
I agree to, accept the Board of Advisor position, and agree to be bound by the
Terms
                                      
/s/ David Gross
 Date:  April 25, 2013  
Advisor Name: David Gross
         

 
1

--------------------------------------------------------------------------------

 
                 Exhibit A



BOARD OF ADVISORS TERMS AND CONDITIONS



1.           Expenses.  The Company shall reimburse Advisor in accordance with
the Company’s policies for reasonable travel and related expenses incurred in
the course of performing services hereunder, provided, however, that appropriate
documentation of such expenses must be provided in accordance with such policies
and expenses in excess of $100 shall be approved in advance by the
Company.  Advisor shall not otherwise be paid for the collaboration, advice and
assistance provided to the Company in connection with service on the Board of
Advisors (the “Services”).
 
2.           Term of Employment.  The Employee's employment pursuant to this
Agreement shall commence effective April 22nd, 2013, subject to termination
pursuant to Section 3 hereof


3.           Termination.  Advisor’s service on the Board of Advisors may be
terminated by either party for any reason upon written notice to the other
party.


4.           Independent Contractor.  Advisor’s relationship with the Company
will be that of an independent contractor and not that of an employee.  Advisor
will have no authority to enter into contracts that bind the Company or create
obligations on the part of the Company without the prior written authorization
of the Company.


5.           Nondisclosure of Confidential Information.
 
(a)           Agreement Not to Disclose.  Advisor agrees not to use any
Confidential Information (as defined below) disclosed to Advisor by the Company
for Advisor’s own use or for any purpose other than to carry out discussions
concerning, and the undertaking of, the Services.  Advisor shall not disclose or
permit disclosure of any Confidential Information of the Company to third
parties other than other members of the Company’s Board of Advisors.  Advisor
agrees to take all reasonable measures to protect the secrecy of and avoid
disclosure or use of Confidential Information of the Company in order to prevent
it from falling into the public domain or the possession of persons other than
those persons authorized under this Agreement to have any such
information.  Advisor further agrees to notify the Company in writing of any
actual or suspected misuse, misappropriation or unauthorized disclosure of the
Company’s Confidential Information, which may come to Advisor’s attention.
 
(b)           Definition of Confidential Information.  “Confidential
Information” means any information, technical data or know-how (whether
disclosed before or after the date of this Agreement), including, but not
limited to, information relating to business and product or service plans,
financial projections, customer lists, business forecasts, sales and
merchandising, human resources, patents, patent applications, computer object or
source code, research, inventions, processes, designs, drawings, engineering,
marketing or finance to be confidential or proprietary or which information
would, under the circumstances, appear to a reasonable person to be confidential
or proprietary.  Confidential Information does not include information,
technical data or know-how which: (i) is in the possession of Advisor at the
time of disclosure, as shown by Advisor’s files and records immediately prior to
the time of disclosure; or (ii) becomes part of the public knowledge or
literature, not as a direct or indirect result of any improper inaction or
action of Advisor.
 
(c)           Exceptions.  Notwithstanding the above, Advisor shall not have
liability to the Company or any of its subsidiaries with regard to any
Confidential Information of the Company which Advisor can prove (i) is disclosed
with the prior written approval of the Company, or (ii) is disclosed pursuant to
the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that Advisor shall provide prompt notice
of such court order or requirement to the Company to enable the Company or its
appropriate subsidiary to seek a protective order or otherwise prevent or
restrict such disclosure.
 
 
2

--------------------------------------------------------------------------------

 
6.           No Duplication; Return of Materials.  Advisor agrees, except as
otherwise expressly authorized by the Company, not to make any copies or
duplicates of any the Company’s Confidential Information.  Any materials or
documents that have been furnished by the Company to Advisor in connection with
the Services shall be promptly returned by Advisor to the Company, accompanied
by all copies of such documentation, within ten days after (a) the Services have
been concluded or (b) the written request of the Company.
 
7.           No Rights Granted.  Nothing in this Agreement shall be construed as
granting any rights under any patent, copyright or other intellectual property
right of the Company, nor shall this Agreement grant Advisor any rights in or to
the Company’s Confidential Information, except the limited right to use the
Confidential Information in connection with the Services.
 
8.           Assignment of Inventions.  To the extent that, in the course of
performing the Services, Advisor jointly or solely conceives, develops, or
reduces to practice any inventions, original works of authorship, developments,
concepts, know-how, improvements or trade secrets, whether or not patentable or
registerable under copyright or similar laws, Advisor hereby agrees to assign
all rights, titles and interest to such inventions to the Company.
 
9.           Duty to Assist.  As requested by the Company, Advisor shall take
all steps reasonably necessary to assist the Company in obtaining and enforcing
in its own name any patent, copyright or other protection, which the Company
elects to obtain or enforce for its inventions, original works of authorship,
developments, concepts, know-how, improvements and trade secrets.  Advisor’s
obligation to assist the Company in obtaining and enforcing patents, copyrights
and other protections shall continue beyond the termination of Advisor’s
relationship with the Company, but the Company shall compensate Advisor at a
reasonable rate after the termination of such relationship for time actually
spent at the Company’s request providing such assistance.
 
10.                      Miscellaneous.  Any term of these Terms and Conditions
may be amended or waived only with the written consent of the parties.  The
Advisor Agreement and these Terms and Conditions constitute the sole agreement
of the parties and supersede all oral negotiations and prior writings with
respect to the subject matter hereof.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Nevada, without giving effect to the principles of conflict of
laws.
 


3


--------------------------------------------------------------------------------